Case 20-11177-KBO   Doc 613-16   Filed 08/28/20   Page 1 of 2




            Exhibit N
                     Case 20-11177-KBO        Doc  613-16 Filed 08/28/20
                                               HIGHLY CONFIDENTIAL
                                                                            Page 2 of 2
                                                    Turner Falk
                                                  obermayer.com
                                                 Aug 05, 2020 14:29
     Required
HIGHLY         Overbid Calculation ($ in Millions) - Other Incremental Expense
       CONFIDENTIAL                                                            Detail CONFIDENTIAL
                                                                            HIGHLY
     Total Required
      Turner  Falk Breakeven Price (Incl. Assumed Liabilities)                         $1,108
                                                                                   Turner Falk
     (x) PJT 2% Transaction Fee
    obermayer.com                                                                        2.0%
                                                                                obermayer.com
  AugPJT
      05,Transaction
          2020 14:29Fee                                                                   $2214:29
                                                                               Aug 05, 2020
      (-) PJT Credit Bid Transaction Fee in Wind Down Budget                           (9)
      (-) Foregone Credit Bid Exit ABL Financing Fee                                   (2)
      Incremental Expenses                                                            $12




                                                          I AL
                                                       NT
                                                  I DE
                                               N F lk
                                                     a m
                                           CO er F r.co :29
                                       H LY urn ye 14
                                   I G     T ma 20
                                 H          b er , 20
                                           o 05
                                            u g
                                           A




HIGHLY CONFIDENTIAL                                                        HIGHLY CONFIDENTIAL
      Turner Falk                                                                Turner Falk
    obermayer.com                                                              obermayer.com
  Aug 05, 2020 14:29                                                         Aug 05, 2020 14:29
                                               HIGHLY CONFIDENTIAL
                                                     Turner Falk
                                                   obermayer.com
                                                 Aug 05, 2020 14:29
